Citation Nr: 1748045	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for left knee disability. 

4.  Entitlement to service connection for chronic right ankle sprain disability.  

5.  Entitlement to service connection for left hand/thumb disability.

6.  Entitlement to service connection for right thumb disability. 

7.  Entitlement to a rating in excess of 10 percent for scar, residuals of right sided head surgery.

8.  Entitlement to additional compensation for left elbow subcutaneous mass with osseous spur and enthesophyte elbow, beyond the 20 percent for left elbow supination and/or pronation impairment; the 10 percent for left elbow limitation of extension; and the 10 percent for left elbow limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011, October 2011, and August 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2016, the Veteran withdrew a request for a Board hearing.  The Veteran's claim for service connection for a right leg disability, which is being allowed, is best characterized as one for service connection for chronic right ankle sprain disability.  Accordingly, it has been recharacterized as such.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current folliculitis was manifest in service.

2.  The Veteran's current low back disability, degenerative joint disease of L5-S1 with bilateral lower extremity radiculopathy, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  No current left knee disability was manifest in service or to a degree of 10 percent within 1 year of separation, and no current left knee disability is related to service. 

4.  The Veteran has a chronic right ankle sprain disability which was manifest in service.  

5.  The Veteran does not have a current left hand/thumb disability.

6.  The Veteran does not have a current right thumb disability. 

7.  There is a single scar on the right side of the Veteran's head; it is tender, but it has no characteristics of disfigurement. 

8.  There is no compensable rating assignable under 38 C.F.R. § 4.118, Diagnostic Code 7819 for the Veteran's left elbow subcutaneous mass.  

9.  The Veteran does not have loss of left forearm supination and pronation impairment (due to bone fusion), with the hand fixed in supination or hyperpronation.  

10.  The Veteran does not have left forearm extension limited to 75 degrees.

11.  The Veteran does not have left forearm flexion limited to 100 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for folliculitis are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for chronic right ankle sprain disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for left hand/thumb disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for right thumb disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for a rating in excess of 10 percent for scar, residuals of right sided head surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800-7804 (2016).

8.  A compensable rating under Diagnostic Code 7819 for left elbow subcutaneous mass is not possible.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7819 (2016).

9.  The criteria for a rating in excess of 20 percent for left elbow supination and/or pronation impairment, a rating in excess of 10 percent for left elbow limitation of extension, and/or a compensable rating for left elbow limitation of flexion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 5213, § 4.118, Diagnostic Code 7899-7819 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

On service entrance examination in November 1965, the Veteran was found to be clinically normal in all relevant respects.  Service treatment records show low back paraspinal muscle spasm assessed as mild low back strain in March 1967.  The Veteran was seen for an ankle sprain incurred while playing basketball, and for a right hand laceration, in June 1967.  In August 1967, the Veteran was assessed with folliculitis.  In June 1968, he was treated after falling on his right hand while cutting grass.  An X-ray was negative, and the impression was mild myositis.  In August 1968, he was seen for his left hand with no history of trauma.  It had been painful and swollen for 2 days.  It was at least subjectively tender, but not swollen.  An X-ray was normal, and the impression was that there was no pathology.  On August 30, 1968, the Veteran apparently fell off of a truck and injured the small of his back and his left thumb.  He sprained his left thumb proximal interphalangeal joint and was tender to his back over his right lower pelvis, without muscle spasm.  The impression was a bruise to the back and a sprain to the left thumb.  In October 1968, it was noted that he had been seen for a left knee hemarthrosis in September 1968, and that he was now having left knee popping, swelling, and limitation of motion.  The impression was post-traumatic arthritis verses internal derangement.  When seen in the orthopedic clinic shortly thereafter in October 1968, the diagnosis was status post contusion and hemarthrosis.  In June 1969, the Veteran twisted his left knee and was assessed with a sprained left knee medial collateral ligament.  Conservative treatment was prescribed, to include physical therapy in July 1969.  On service examination in May 1970, relevant clinical evaluations were normal, and the Veteran reported that he was in good shape except, in pertinent part, for left knee pain.  The Veteran was seen for a twisted ankle in December 1970.  The assessment was ligament strain.  On service discharge examination for separation in April 1972, the Veteran reported that he was in good health, and clinically, he was found to be normal in all relevant respects.  

On VA evaluation in May 2002, the Veteran was seen for right ankle sprain/strain.

On VA examination in December 2010, the Veteran reported that he had not worked since 1980, with the primary reason being his right knee, right leg, and right ankle.  He complained of low back pain in the morning, and of right ankle and right knee pain since a motor vehicle accident.  X-rays of his knees in September 2010 were negative except for tricompartmental degenerative joint disease.  The examiner reported that a May 2002 VA medical record shows that the Veteran was treated then for a right ankle sprain after he slipped and fell on the ground and had right ankle pain for 24 hours.   

On VA examinations in April/May 2013, the Veteran was diagnosed with chronic right ankle sprains.  The Veteran reported spraining his right ankle in service and having multiple re-sprains since.  The Veteran's right ankle was enlarged and found to have functional impairment on examination in April 2013.  In April 2013, the examiner found that the Veteran's right ankle disability was at least as likely as not incurred in service, stating that there are no records furnished about the right ankle injury, but according to the Veteran's history, it was more likely than not valid.  The other examiner, in May 2013, reviewed the Veteran's service treatment records but could not find any diagnosis pertaining to the Veteran's right ankle in them, except for mention of a weak right ankle in service entry examination paperwork.  Accordingly, the examiner found that the Veteran's current right ankle sprain disability was unrelated to service.  

Based on the evidence, the Board concludes that service connection is warranted for folliculitis.  Folliculitis was shown in service.  On VA examination for folliculitis in February 2014, the examiner indicated that the Veteran had subjective symptoms only; that the objective examination was normal; and that there is no objective evidence of a chronic condition.  The examiner indicated that current treatment records do not show it either.  However, the VA examiner in May 2014 diagnosed folliculitis and indicated that it was manifested by a few dry scabs on the Veteran's head at that time.  The Board will thus find that the Veteran currently has folliculitis which was manifest in service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back disability, which is degenerative joint disease of L5-S1 with bilateral lower extremity radiculopathy according to a May 2014 VA examination report.  The diagnosis was made on the date of that examination.  The Veteran reported that he had been to VA earlier for pain, and was given some medication.  While the Veteran advised the examiner at that time that he had continued to have lower back pain since a service incident in 1968, he had reported that he was in good health on service discharge examination, and was found to have a normal low back at that time, convincingly negating chronicity since service.  Furthermore, there is no nexus between the two, as found by the examiner in May 2014, who explained that the Veteran's in-service back injuries in March 1967 and August 1968 were acute only; and that there had been a many-year gap of time without any documented objective medical evidence of a chronic back condition.  It is clear based on all the evidence that the Veteran's current low back disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

Based on the evidence, the Board concludes that service connection is not warranted for any current left knee disability.  No left knee disability was manifest in service; arthritis was not manifest within 1 year post-service, and no current left knee disability is related to service.  While the Veteran was seen for left knee complaints on occasions in 1968 and 1969, and reported left knee pain on service examination in May 1970, he was clinically normal at that time; and in April 1972, he reported that he was in good health and was found to have a normal left knee.  This convincingly negates chronicity of any in-service left knee problems.  Additionally, on VA examination in May 2014, the examiner noted that the Veteran sustained a left knee injury in service, but indicated that there had been a very long gap of time without documented objective medical evidence of a chronic left knee condition.  There was no evidence of chronicity of care, and a nexus to service had not been established.  The examiner opined that the Veteran's current left knee disability was not related to service.  The affirmed diagnosis in service was contusion with hemarthrosis, and then he had conservative treatment for a medial collateral ligament sprain in 1969.  These are different from the current diagnoses.  In summary, the preponderance of the evidence indicates that no current left knee disability was manifest in service and that arthritis was not manifest to a degree of 10 percent within 1 year of separation and that no current left knee disability is related to any incident of service.  

Based on the evidence, the Board concludes that service connection is not warranted for left hand/thumb or right hand disability.  While the evidence shows that the Veteran was treated for left and right hand problems in service, there is no satisfactory evidence of record of a current left or right hand disability.  On VA examination in February 2014, the Veteran reported that he had no ongoing issues with his hands or fingers/thumbs, and no current hand disability was diagnosed for either hand.  The examiner deemed the left thumb and right hand condition in service to be acute.  Current treatment records appear to be silent for reference to a disability of either hand as well.  Additionally, X-rays were normal on VA examination in May 2014, and the examiner at that time indicated that the Veteran does not now have a hand or finger condition.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Based on the evidence, the Board concludes that service connection is warranted for right ankle sprain disability.  The preponderance of the evidence of record shows that the Veteran had recurrent ankle sprains in service, and that he has a current right ankle sprain disability.  The Board finds, based on its review of the record, that the Veteran's current right ankle sprain disability had its onset in service.  It has been diagnosed as chronic, the Veteran has reported numerous sprains over the years, and there were sprains in service.  Accordingly, service connection will be granted for the Veteran's current right ankle sprain disability.  

While the Veteran may feel that his current disabilities are related to service, his opinions on these complex medical matters are not competent.  Medical training is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).

The Veteran appeals for higher ratings for the disabilities at issue.  His right head scar disability is rated under 38 C.F.R. § 4.118 (2016).  The Veteran's orthopedic type disabilities due to his left elbow problems are rated under 38 C.F.R. § 4.71a (2016).  Of concern is the rating for the head scar from the June 2010 date of claim and the ratings for the other disabilities at issue from the October 2013 date of claim.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2016) must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

The Veteran's right head scar is rated at the 10 percent maximum schedular rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016), for a single scar which is unstable or painful.  A higher rating under Diagnostic Code 7804 would require 3 or 4 scars which are unstable or painful, and this is not claimed or shown.  Additionally, the VA examination of record from February 2011 shows that the scar in question has no characteristics of disfigurement.  It would need at least 1 characteristic of disfigurement for a separate 10 percent rating, under 38 C.F.R. § 4.118, Diagnostic Code 7800, and it does not have that.  None of the criteria for a compensable rating from any other Diagnostic Codes in 38 C.F.R. § 4.118 are argued or shown to be present either.  Accordingly, after a thorough review, the Board finds that a higher rating cannot be assigned for the Veteran's right head scar.  

The Veteran currently has a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7899-7819 (2016) for his left elbow subcutaneous mass.  It is not possible to assign a compensable rating under Diagnostic Code 7819, as Diagnostic Code 7819 has no compensable rating.  The relevant part of Diagnostic Code 7819 indicates to rate benign skin neoplasm based on impairment of function.  The Veteran's benign skin neoplasm with osseous spur and enthesophyte elbow affects his left elbow/forearm, which is his minor elbow/forearm.  Ratings based on impairment of function of his left elbow/forearm have already been assigned, and higher ratings will be considered at this time.  

Currently, the Veteran has a 20 percent rating for left forearm supination and/or pronation impairment, under 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2016).  That requires limitation of pronation with motion lost beyond the middle of the arc; or with motion lost beyond the last quarter of the arc, and the hand being unable to approach full pronation.  He has a 10 percent rating under Diagnostic Code 5207 (2016), which is for limitation of extension of his left forearm.  That 10 percent rating requires forearm extension limited to 45 or 60 degrees.  He also has a noncompensable rating under Diagnostic Code 5206 (2016), which is for limitation of flexion of his left forearm.  

For a 30 percent rating under Diagnostic Code 5213, the Veteran would have to have loss of supination and pronation impairment (due to bone fusion), with the hand fixed in supination or hyperpronation.  

For a 20 percent rating under Diagnostic Code 5207, he would need to have forearm extension limited to 75 degrees.

For a compensable rating under Diagnostic Code 5206, he would need to have forearm flexion limited to 100 degrees. 

The evidence shows that the Veteran does not meet any of these criteria and does not nearly approximate them, even when 38 C.F.R. §§ 4.40 and 4.45 are considered.  Instead, on VA examination in May 2014, the examiner indicated that the Veteran does not have impairment of supination or pronation.  Additionally, his left elbow flexed to 110 degrees, with painful motion beginning at 100 degrees.  With repetitive testing, it still flexed to 110 degrees.  It extended to 60 degrees, with painful motion beginning at 50 degrees.  With repetitive testing, it flexed to 55 degrees.  Functional loss was contributed to by less movement than normal, excess fatigability, and pain on movement.  However, muscle strength was 4/5 for elbow flexion and extension, bilaterally.  

A basis to compensate the Veteran under any of the other Diagnostic Codes in 38 C.F.R. § 4.71a for the left forearm or elbow joint is not present either.  The VA examiner in May 2014 indicated that the Veteran does not have elbow ankylosis to permit a compensable rating under Diagnostic Code 5205.  Assigning him a 20 percent rating under Diagnostic Code 5208 (2016) is not warranted, as it requires limitation of forearm flexion to 100 degrees and limitation of forearm extension to 45 degrees, and as reported above, these are not present.  A rating under Diagnostic Code 5210 (2016) is not warranted, as the Veteran does not have nonunion of the radius and ulna.  

On appeal, the representative has requested consideration for development of new VA examinations for disabilities at issue, suggesting that the last VA examination reports in 2014 are too old.  However, the VA examination reports from 2014 are not stale and adequately evaluate the disabilities.  Additionally, there has been no assertion of a worsening of the conditions since that time, or that the examination reports of record do not adequately reflect the severity of the disabilities at issue.  Accordingly, the Board finds than another VA examination is not necessary.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no reasonable doubt to be resolved in the Veteran's favor for additional benefits.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to thank the Veteran for his service in the Army during the Vietnam Era, and wishes him well in his endeavors.  


ORDER

Entitlement to service connection for folliculitis is granted.  

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for left knee disability is denied. 

Entitlement to service connection for chronic right ankle sprain disability is granted.  

Entitlement to service connection for left hand/thumb disability is denied.

Entitlement to service connection for right thumb disability is denied. 

Entitlement to a rating in excess of 10 percent for scar, residuals of right-sided head surgery is denied.

Entitlement to additional compensation for left elbow subcutaneous mass with osseous spur and enthesophyte elbow, other than the already assigned 20 percent for left elbow supination and/or pronation impairment, the 10 percent for left elbow limitation of extension, and the noncompensable rating for left elbow limitation of flexion, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


